 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   COLORESCIENCE, INC,                                        Case No.: 20cv595-GPC(AGS)
12                                             Plaintiff,
                                                                ORDER DENYING PLAINTIFF’S
13   v.                                                         MOTION FOR TEMPORARY
                                                                RESTRAINING ORDER
14   STEPHEN BOUCHE, ERIC D.
     NIELSEN, and THE NIELSEN LAW
15                                                              [Dkt. No. 2.]
     FIRM, P.C.,
16                                         Defendants.
17
18          Before the Court is Plaintiff’s motion for temporary restraining order. (Dkt. No.
19   2.) Defendants filed a response on April 2, 2020.1 (Dkt. No. 9.) Plaintiff filed a reply on
20   April 6, 2020. (Dkt. No. 14.) A telephonic hearing was held on April 8, 2020. (Dkt. No.
21   16.) Deanna Lucci, Esq., James Brown, Esq, and Andrew Gordon, Esq. appeared on
22   behalf of Plaintiff and Eric Nielsen, Esq. and Tiffany Chung, Esq. appeared on behalf of
23   Defendants. (Id.)
24
25
26
27   1
       Defendants assert they reserve the “right to contest this Court’s subject matter jurisdiction, personal
     jurisdiction, and to plead without waiver all other matters that will shortly be set forth in Defendants’
28   12(b)(6) motion.” (Dkt. No. 9 at 1.)

                                                            1
                                                                                               20cv595-GPC(AGS)
 1         Based on the reasoning below, the Court DENIES Plaintiff’s motion for temporary
 2   restraining order.
 3                                      Factual Background
 4         Plaintiff Colorescience (“Plaintiff”) is a small corporation, located in San Diego,
 5   that develops, markets, and sells skin care products. (Dkt. No. 1, Comp. ¶¶ 1, 8.) It
 6   provides medical, dental, vision, and prescription drug benefits to employees and their
 7   dependents and these benefits are self-insured by Plaintiff. (Id. ¶ 9.) Plaintiff is the Plan
 8   Administrator of the Colorescience Welfare Benefit Plan (“Plan”). (Id. at p. 2.) The Plan
 9   is an ERISA-covered welfare benefit plan within the meaning of the Employee
10   Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(2)(A), and
11   Plaintiff is a “fiduciary” and “administrator” as defined under ERISA, 29 U.S.C. §§
12   1002(16) and (21). (Id. ¶ 1.)
13         Defendant Stephen Bouche (“Stephen”) is the son of Deborah Bouche
14   (“Deborah”), who is an employee of Colorescience. (Id. ¶ 11.) Effective January 1,
15   2018, Stephen was enrolled for coverage under the Plan as Deborah’s dependent and
16   became a Plan Participant under the Plan. (Id.) The Plan defines Plan Participants to
17   mean employees or their dependents. (Id. ¶ 10.)
18         According to Plaintiff, around February 25, 2014, Stephen Bouche was injured in
19   an accident which occurred in Houston, Texas on the premises of Quantum Hospitality,
20   LLP (“Quantum Hospitality”). (Id. ¶ 12.) On August 5, 2015, Stephen Bouche filed a
21   civil action in the District Court of Harris County, Texas (“Harris County Tort Action”)
22   against Quantum Hospitality for negligence that caused the alleged injuries sustained by
23   him in the February 25, 2014 accident. (Id. ¶ 13.) Defendant Eric Nielsen, (“Mr.
24   Nielsen”) of the Defendant Nielsen Law Firm is counsel of record for Stephen in the
25   Harris County Tort Action. (Id. ¶ 14.) Around February 2018, Bouche had back surgery
26   to address the injuries he suffered as a result of his accident on February 25, 2014. (Id. ¶
27   15.) The Plan paid $477,093.98 to the medical providers and professionals who
28   performed the back surgery. (Id. ¶ 16.)

                                                   2
                                                                                   20cv595-GPC(AGS)
 1         Under the terms of the Plan, Plaintiff claims it is entitled to a subrogation lien to
 2   recover 100% of the benefits paid when a recovery through settlement, judgment, award
 3   or other payment is received by Plan Participant. (Id. ¶¶ 17-19.) On April 19, 2019,
 4   Plaintiff’s counsel sent a letter to Mr. Nielsen along with a copy of the Plan notifying him
 5   of the subrogation lien arising under the terms of the Plan, Plaintiff’s intent to exercise
 6   such lien, its right to an equitable lien on any benefits received by Mr. Bouche in the
 7   Harris County action and the right to be reimbursed for the medical benefits. (Id. ¶ 20;
 8   id., Ex. B.) In May, 2019, Plaintiff filed a petition to intervene in the Harris County state
 9   action “(a) in order to provide notice to the parties of the provisions of the Plan . . . and of
10   the existence of its potential subrogation and equitable lien and right to reimbursement of
11   medical expenses paid to or on behalf of Stephen Bouche and (b) to enable it to monitor
12   the Harris County Tort Action so it would have prompt access to information concerning
13   any recovery by Mr. Bouche in that action by way of settlement or otherwise.” (Id. ¶ 21.)
14   Trial in the Harris County Tort Action was scheduled to commence in late February 2020
15   but on February 26, 2020, Plaintiff’s counsel learned that a settlement of the Harris
16   County state action had been reached. (Id. ¶ 22.) On February 27, 2020, Plaintiff’s
17   counsel wrote a letter to Mr. Nielsen and “requested additional details concerning the
18   settlement, reminded Mr. Nielsen of the Plan’s subrogation lien, and demanded
19   repayment by Mr. Bouche of the $477,093.98 in medical benefits which had been paid by
20   the Plan.” (Id. ¶ 23.) In response, Mr. Nielson, requested Plaintiff’s counsel to provide
21   documents confirming the $477,093.98 medical benefits paid by the Plan.” (Id.) On
22   March 3, 2020, Plaintiff’s counsel provided Mr. Nielsen with documents confirming the
23   $477,093.98 medical benefits paid by the Plan. (Id. ¶ 24; id., Ex. D.) On March 23,
24   2020, a telephone conversation took place between Mr. Nielsen and Plaintiff’s counsel
25   where Plaintiff’s counsel learned that the amount of the settlement in the Harris County
26   Tort Action was $2 million and it was Mr. Nielson’s position that Plaintiff did not have
27   an enforceable subrogation lien and/or that it had waived that lien. (Id. ¶¶ 25-26.)
28

                                                    3
                                                                                     20cv595-GPC(AGS)
 1         In response, Defendants present the following facts in dispute. Stephen Bouche
 2   declares that he was born on July 30, 1987 and was more than 26 years old when he had
 3   his slip and fall accident in Houston, Texas on February 25, 2014. (Dkt. No. 9-3, Stephen
 4   Bouche Decl.) He also claims he was never a Plan Participant even prior to the age of 26.
 5   (Id.) Deborah state that she is Stephen’s mother and he was mentally and physically
 6   capable of sustaining his own living before and after the age of 26 and has never
 7   represented anything otherwise to Plaintiff. (Dkt. No. 9-5, Deborah Bouche Decl.)
 8         Mr. Nielsen states that when Plaintiff filed its First Amended Intervention in the
 9   Harris County Tort Action on May 29, 2019, it knew trial was set for February 25, 2020.
10   (Dkt. No. 9-4, Nielsen Decl.) Trial began on February 25, 2020 and Stephen Bouche and
11   Quantum Hospitality announced ready. (Id.) Plaintiff failed to appear at trial or
12   announce ready. (Id.) During voir dire, the Harris County Tort Action settled. (Id.) A
13   final judgment will be entered dismissing Stephen Bouche’s claims and Quantum
14   Hospitality’s counterclaims and dismissing Colorescience’s intervention for want of
15   prosecution. (Id.) Stephen Bouche was involved in a severe car crash in October 2014, 8
16   months after the slip and fall in February 2014 which caused new low back injuries. (Id.)
17   Based on the testimony of Stephen’s treatment physicians and the medical specialists
18   hired by Quantum Hospitality in the Harris County Tort Action, the medical expenses in
19   2018 is not causally related to the slip and fall on February 25, 2014. (Id.) Finally, under
20   the terms of the settlement in the Harris County Tort Action, Defendants are contractually
21   obligated to hold the amount of Plaintiff’s claim in trust until the entitlement to the funds
22   is resolved by settlement or final judgment. (Id.; Dkt. No. 9-2, Nielsen Decl., Ex. B.)
23         In reply, Plaintiff disputes Defendants’ facts stating that Deborah enrolled Stephen
24   as a Dependent during the open enrollment period in December 2017 and was a
25   participant as of January 1, 2018. (Dkt. No. 14-1, Plummer Decl. ¶ 2.) Moreover, Mr.
26   Nielsen asserted Stephen was eligible for enrollment and coverage as an incapacitated
27   Defendant. (Id. ¶ 6.) Plaintiff argues that the record in the Harris County Tort Action
28   shows that Stephen did not suffer a car crash in October 2014, and that if a car crash

                                                   4
                                                                                   20cv595-GPC(AGS)
 1   occurred, it was prior to his slip and fall in February 2014. Finally, the state court record
 2   also reveals that Stephen’s alleged injuries and subsequent surgery were directly related
 3   to his accident in February 2014 and not a car crash.
 4                                            Discussion
 5         Plaintiff seeks a TRO “enjoining Stephen Bouche, [Mr.] Nielsen, the Nielson Law
 6   Firm P.C., and any other party from dissipating, transferring, pledging, spending,
 7   disposing of, or encumbering the settlement proceeds received or to be received by or on
 8   behalf of Stephen Bouche from the action pending in the District Court for Harris
 9   County, Texas captioned Stephen Bouche v. Quantum Hospitality, LLP, Cause No.
10   45760.” (Dkt. No. 2.)
11   A.    Legal Standard on TRO
12         Federal Rule of Civil Procedure 65 authorizes a court to enter a temporary
13   restraining order or preliminary injunction. Fed. R. Civ. P. 65. The purpose of a TRO is
14   to preserve the status quo before a preliminary injunction hearing may be held; its
15   provisional remedial nature is designed merely to prevent irreparable loss of rights prior
16   to judgment. Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck
17   Drivers, 415 U.S. 423, 439 (1974). The legal standard that applies to a motion for a TRO
18   is the same as a motion for a preliminary injunction. See Stuhlbarg Int'l Sales Co. v. John
19   D. Brush & Co., 240 F.3d 832, 839 n. 7 (9th Cir. 2001). To obtain a TRO or preliminary
20   injunction, the moving party must show: (1) a likelihood of success on the merits; (2) a
21   likelihood of irreparable harm to the moving party in the absence of preliminary relief;
22   (3) that the balance of equities tips in the moving party’s favor; and (4) that an injunction
23   is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
24         Under the Ninth Circuit’s “sliding scale” approach, the first and third elements are
25   to be balanced such that “serious questions” going to the merits and a balance of
26   hardships that “tips sharply” in favor of the movant are sufficient for relief so long as the
27   other two elements are also met. Alliance for the Wild Rockies v. Cottrell, 632 F.3d
28   1127, 1134–35 (9th Cir. 2011). A preliminary injunction is “an extraordinary remedy

                                                   5
                                                                                   20cv595-GPC(AGS)
 1   that may only be awarded upon a clear showing that the plaintiff is entitled to such
 2   relief,” Winter, 555 U.S. at 22, and the moving party bears the burden of meeting all four
 3   Winter prongs. See Cottrell, 632 F.3d at 1135; DISH Network Corp. v. FCC, 653 F.3d
 4   771, 776-77 (9th Cir. 2011).
 5             1. Likelihood of Success on the Merits
 6             Plaintiff argues likelihood of success on the merits because the Plan paid medical
 7   payments on behalf of Stephen in the amount of $477,093.98 and he will receive $2
 8   million in settlement proceeds based on personal injury claims against a third party for
 9   the injuries which caused him to incur the medical expenses paid by the Plan. In
10   response, Defendants argue Plaintiff has no right of subrogation under the Plan because
11   Stephen Bouche is not a Plan Participant and Plaintiff has not demonstrated that the
12   alleged medical payments it paid for the surgery in 2018 was caused by the slip and fall
13   that occurred on February 25, 2014.
14             Here, the Plan provides for subrogation rights requiring the Plan Participant to
15   reimburse the Plan for medical expenses if the Plan Participant recovers benefits from
16   injuries caused by a third party.2 However, to be subject to the terms of the Plan, one
17
18
     2
         Section 13.02 of the Plan provides,
19             1. As a condition to participating in and receiving benefits under this Plan, the Plan
               Participant(s) agrees to assign to the Plan the right to subrogate and pursue any and all
20             claims, causes of action or rights that may arise against any person, corporation and/or
21             entity and to any Coverage to which the Plan Participant(s) is entitled, regardless of how
               classified or characterized, at the Plan’s discretion.
22             2. If a Plan Participant(s) receives or becomes entitled to receive benefits, an automatic
               equitable lien attaches in favor of the Plan to any claim, which any Plan Participant(s)
23             may have against any Coverage and/or party causing the sickness or injury to the extent
               of such conditional payment by the Plan plus reasonable costs of collect.
24
25   (Dkt. No. 2-3, Plummer Decl., Ex. 1 at 69-70.) Section 13.03(1) provides that, the

26             Plan shall be entitled to recover 100% of the benefits paid . . . .The Plan shall have an
               equitable lien which supersedes all common law or statutory rules, doctrines, and laws of
27             any State prohibiting assignment of rights which interferes with or compromises in any
               way the Plan’s equitable lien and right to reimbursement.” Section 13.01(3) similarly
28             provides that in “the event a Plan Participant(s) settles, recovers, or is reimbursed by any

                                                            6
                                                                                                 20cv595-GPC(AGS)
 1   must be a Plan Participant. Under the Plan, a Plan Participant “shall mean any Employee
 2   or Dependent who is eligible for benefits under the Plan.” (Dkt. No. 2-3, Plummer Decl.,
 3   Ex. 1 at 24.3) A Dependent is defined, among other things, “[a]n Employee’s Child who
 4   is less than 26 years of age.” (Id. at 16.) Dependent is also defined as
 5           An Employee’s Child, regardless of age, who was continuously covered
             prior to attaining the limiting age under the bullets above, who is mentally or
 6
             physically incapable of sustaining his or her own living. Such Child must
 7           have been mentally or physically incapable of earning his or her own living
             prior to attaining the limiting age under the bullets above. Written proof of
 8
             such incapacity and dependency satisfactory to the Plan must be furnished
 9           and approved by the Plan within 31 days after the date the Child attains the
             limiting age under the bullets above. The time limit for written proof of
10
             incapacity and dependency is 30 days following the original eligibility date
11           for a new or re-enrolling Employee. The Plan may require, at reasonable
             intervals, subsequent proof satisfactory to the Plan during the next two years
12
             after such date. After such two year period, the Plan may require such proof,
13           but not more often than once each year.
14
     (Dkt. No. 2-3, Plummer Decl., Ex. 1 at 16.)
15
             Here, the parties dispute whether Stephen was a Plan Participant. Plaintiff argues
16
     that he was a Plan Participant as an incapacitated dependent while Defendants argue that
17
     Stephen was never a Plan Participant because he was over 26 years old at the time of the
18
     accident and Deborah never represented that he was mentally or physically incapacitated
19
     either before or after the age of 26.
20
21
22
23           Coverage, the Plan Participant(s) agrees to reimburse the Plan for all benefits paid or that
             will be paid by the Plan on behalf of the Plan Participant(s). If the Plan Participant(s)
24           fails to reimburse the Plan out of any judgment or settlement received, the Plan
25           Participant(s) will be responsible for any and all expenses (fees and costs) associated with
             the Plan’s attempt to recover such money.
26
     (Id. at 69.) Finally, section 13.07(1)(e) provides that it “is the Plan Participant(s)’ obligation at all times,
27   both prior to and after payment of medical benefits by the Plan: . . . [t]o promptly reimburse the Plan
     when a recovery through settlement, judgment, award or other payment is received.” (Id. at 71.)
28   3
       Page numbers are based on the CM/ECF pagination.

                                                            7
                                                                                                  20cv595-GPC(AGS)
 1         Stephen Bouche was born on July 30, 1987 and turned 26 years old on July 30,
 2   2013. (Dkt. No. 9-3, Stephen Bouche Decl.) At the time of his accident on February 26,
 3   2014, he was over 26 years old. (Id.) Deborah Bouche states that she was employed by
 4   Colorescience in Houston, Texas and a participant of the Plan. (Dkt. No. 9-5, Deborah
 5   Bouche Decl.) She states that she never represented to Plaintiff that Stephen was
 6   disabled or physically or mentally incapable of sustaining his own living prior to or after
 7   the age of 26. (Id.) In fact, she states that she received a letter from the Plan
 8   Administrator, Corey Plummer, around August 2018, where he stated that Stephen was
 9   not a dependent prior to the age of 26 or any time after the age of 26, did not qualify as a
10   dependent who was “continuously covered” prior to attaining the age of 26, and was not
11   “mentally or physically incapable of sustaining his or her own living” prior to attaining
12   the age of 26. (Id.; id., Ex. A.) The letter explains that Stephen was enrolled as a
13   dependent of Deborah under the Plan effective January 1, 2018; however, based on an
14   audit of his eligibility for coverage, his coverage effective January 1, 2018 was erroneous
15   and notified Deborah that Stephen’s coverage would be discontinued effective September
16   1, 2018. (Id., Ex. A.)
17         On the other hand, Plaintiff argues that Deborah inquired about coverage for
18   Stephen in early November 2017 and applied during the Plan’s open enrollment period in
19   early December 2017 which became effective January 1, 2018. (Dkt. No. 14-1, Plummer
20   Decl. ¶ 2.) In support of her enrollment application for Stephen, Deborah submitted a
21   Social Security determination finding Stephen disabled as of October 2016, (id., Ex. 1),
22   and documentation confirming that Stephen’s existing coverage with Blue Cross Blue
23   Shield was ending on December 31, 2017. (Id., Plummer Decl. ¶ 2.) The enrollment
24   determination was made by Healthscope Benefits, Inc., the Plan’s third-party
25   administrator. (Id.) When Stephen underwent back surgery in February 2018 and
26   charges from the hospital were in excess of $1.2 million, Plaintiff conducted an audit as
27   to Stephen’s eligibility for coverage. (Id. ¶¶ 3, 4.) During the audit, Plaintiff claims that
28   Mr. Nielsen represented that Stephen was eligible for enrollment and coverage as an

                                                   8
                                                                                    20cv595-GPC(AGS)
 1   incapacitated dependent. (Id. ¶ 6; id., Exs. 3, 4.) Whether Stephen was a Plan Participant
 2   under the Plan is a disputed question of fact.
 3           Furthermore, Plaintiff replies that even if coverage of Stephen was a mistake, the
 4   Plan provides for recovery of payments made in error. Section 10.06C of the Plan
 5   provides for recovery payments made due to improper billing, mistake in a proof of loss
 6   or enrollment information, or when benefits are paid more than once, the “Plan may
 7   recover the amount of the overpayment from the source to which it was paid. . . the Plan
 8   Administrator has the right to recover any such erroneous payment directly from the
 9   person or entity who received such payment and/or from other payers and/or the Plan
10   Participant or dependent on whose behalf such payment was made.” (Dkt. No. 2-3,
11   Plummer Decl., Ex. 1 at 63.) At the hearing, Defendants disputed the applicability of this
12   provision in this case.
13           Finally, Defendants challenge Plaintiff’s entitlement to the settlement proceeds
14   because Plaintiff must show that the surgery in 2018 was caused by the slip and fall that
15   occurred on February 25, 2014. According to Mr. Nielsen, Stephen was involved in a
16   severe car crash in October 2014, 8 months after the slip and fall in February 2014 which
17   caused new low back injuries. (Dkt. No. 9-4, Nielsen Decl.) The testimony of Stephen’s
18   treatment physicians and the medical specialists hired by Quantum Hospitality in the
19   Harris County Tort Action show that the medical expenses in 2018 is not causally related
20   to the slip and fall on February 25, 2014. (Id.) In reply, Plaintiff argues that Mr.
21   Nielsen’s assertion is inconsistent with Stephen’s discovery responses and sworn
22   deposition in the Harris County Tort action, (Dkt. Nos. 14-7 to 14-10, Asby Decl., Exs.
23   A-C), as well as Deborah’s email response on August 13, 2018 stating that there was no
24   motor vehicle accident, (Dkt. No. 14-6, Plummer Decl., Ex. 5). Additionally, at the
25   hearing, the parties raised additional facts that were not in the record. On this, there is a
26   factual issue as to whether the February 2018 surgery was caused by the slip and fall in
27   2014.
28

                                                      9
                                                                                    20cv595-GPC(AGS)
 1         “In deciding a motion for a preliminary injunction, the district court is not bound to
 2   decide doubtful and difficult question of law or disputed questions of fact.” Int'l
 3   Molders’ & Allied Workers Local Union No. 164 v. Nelson, 799 F.2d 547, 551 (9th Cir.
 4   1986). At this stage, the Court cannot resolve the factual disputes and concludes that
 5   Plaintiff has failed to demonstrate a likelihood of success on the merits. See SoftMan
 6   Prods. Co, LLC v. Adobe Sys., Inc., 171 F. Supp. 2d 1075, 1093 (C.D. Cal. 2001)
 7   (concluding party had not shown likelihood of success on the merits where “each party
 8   [made] opposing representations as to a disputed fact” going directly to the central issue
 9   in the case); Hansen Beverage Co. v. Vital Pharm., Inc., No. 08–CV–1545 IEG (POR),
10   2008 WL 5427601, at *4 (S.D. Cal. Dec. 30, 2008) (numerous disputes of fact precluded
11   finding that plaintiff was likely to succeed on the merits).
12         2. Irreparable Harm
13         Plaintiff, as a fiduciary under the Plan, argues because it is only entitled to
14   equitable remedies, irreparable harm will result if the plan assets are dissipated during the
15   litigation. It only seeks to maintain the status quo until final resolution of the case.
16   Defendants claim that Plaintiff cannot demonstrate irreparable harm because any
17   damages sustained by Plaintiff can be easily calculated and satisfied monetarily.
18   Moreover, the TRO relief sought is moot because the settlement agreement contractually
19   requires Defendants to hold the amount of Plaintiff’s claim in trust until the entitlement to
20   such funds is resolved by settlement or final judgment. In reply, Plaintiff acknowledges
21   that the draft settlement agreement requires that the amount to satisfy the Plan’s claim for
22   reimbursement be set aside. Therefore, it claims that the injunctive relief will require
23   Bouche to do nothing more than it already agreed to do except that the amounts set aside
24   should also include potential collection costs and attorney fees. At the hearing, the
25   parties informed the Court that Defendants filed an interpleader action in Texas state
26   court that morning and the monies had been deposited with the state court.
27         Section 502(a)(3) of the ERISA authorizes plan fiduciaries to bring a civil action
28   “to obtain other appropriate equitable relief . . . to enforce. . . the terms of the plan.” 29

                                                    10
                                                                                     20cv595-GPC(AGS)
 1   U.S.C. § 1132(a)(3). 29 U.S.C. § 1132(e) provides that the district court has exclusive
 2   jurisdiction over actions brought by a fiduciary over Section 502(a)(3) claims. 4 As noted
 3   by Plaintiff, under Section 502(a)(3), Plaintiff is able to seek restitution in equity,
 4   generally in the form of a constructive trust or equitable lien placed upon any proceeds of
 5   the property or money which has been identified as properly belonging to Plaintiffs
 6   which can be clearly traced to funds or property in the defendant’s possession. See
 7   Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 213 (2002); see also
 8   Sereboff v. MidAtlantic Med. Servs., Inc., 547 U.S. 356 (2006); Montanile v. Bd. Of
 9   Trustees of Nat’l Elevator Indus. Health Benefit Plan, 136 S. Ct. 651 (2016). The Court
10   notes that one element to support an equitable remedy is that the funds be traceable to
11   funds in the defendant’s possession. See Knudson, 534 U.S. at 213.
12          In Winter, the Court underscored the requirement that the plaintiff seeking a
13   preliminary injunction “demonstrate that irreparable injury is likely in the absence of an
14   injunction.” Winter, 555 U.S. at 22 (emphasis in original) (citations omitted) (noting
15   Ninth Circuit’s “possibility” standard as too lenient).
16          First, in its TRO, Plaintiff acknowledges that it is its understanding that the
17   settlement proceeds have not yet been paid to Stephen or his counsel. (Dkt. No. 2-1 at 9;
18   Dkt. No. 1, Compl. ¶ 27; Dkt. No. 2-5, Gordon Decl. ¶ 10.) Based on this, the TRO is
19   premature. Next, the Settlement Agreement provides that “Plaintiff represents and
20   warrants that he will instruct his counsel to hold sufficient net settlement funds in trust,
21
22
     4
       (e) Jurisdiction
23   (1) Except for actions under subsection (a)(1)(B) of this section, the district courts of the United States
     shall have exclusive jurisdiction of civil actions under this subchapter brought by the Secretary or by a
24   participant, beneficiary, fiduciary, or any person referred to in section 1021(f)(1) of this title. State
25   courts of competent jurisdiction and district courts of the United States shall have concurrent jurisdiction
     of actions under paragraphs (1)(B) and (7) of subsection (a) of this section.
26   (2) Where an action under this subchapter is brought in a district court of the United States, it may be
     brought in the district where the plan is administered, where the breach took place, or where a defendant
27   resides or may be found, and process may be served in any other district where a defendant resides or
     may be found.
28   29 U.S.C. § 1132(e).

                                                          11
                                                                                               20cv595-GPC(AGS)
 1   escrow, or other similar account, until such time as any obligation, if any, to reimburse
 2   Intervenor for its claims made in the First Amended Petition in Intervention and Notice of
 3   Lien are satisfied.” (Dkt. No. 9-2, Nielsen Decl., Ex. B at 5-6.) The Settlement
 4   Agreement provides that a trust, or escrow be established by Plaintiff’s counsel to cover
 5   the amount owed to Plaintiff. Plaintiff’s concern that Defendants will dissipate, transfer,
 6   or spend the settlement proceeds is unfounded. Finally, the amount of medical benefits
 7   paid by the Plan has been deposited with the Texas state court further securing the funds
 8   from dissipating. Consequently, Plaintiff has not demonstrated a likelihood of irreparable
 9   harm in the absence of an injunction.
10            Plaintiff’s citation to cases granting a preliminary injunction is not persuasive as in
11   those cases, the mistaken payment was already in the defendant’s possession or some
12   action was being taken to reduce the fiduciary’s lien. See Trustees for Ironworkers St.
13   Louis Dist. Council Pension Trust v. Edwards, No. 10cv73-DRH, 2010 WL 1418566
14   (S.D. Ill Apr. 7, 2010) (mistaken payment made to the defendant and deposited into her
15   accounts); Publix Super Markets, Inc. v. Figareau, Case No. 8:19-cv-545-T-27AEP, 2019
16   WL 3326005, at *6 (M.D. Fla. June 12, 2019) (recommending granting preliminary
17   injunction because although funds were in attorney’s trust account, defendant was
18   proceeding with a Probate Action seeking to reduce or eliminate the plaintiff’s
19   $88,846.39 lien on the settlement funds from the Medical Malpractice Action). Here, the
20   settlement funds are not in Defendants’ possession but was deposited with the Texas state
21   court.
22            Because Plaintiff has failed to demonstrate likelihood of success on the merits and
23   irreparable harm, the Court need not address the remaining Winter’s factors of balance of
24   equities and public interest. See Campbell v. Feld Entm’t Inc., Case Nos.: 12cv4233-
25   LHK and 13cv233-LHK, 2013 WL 4510629, at *6 (N.D. Cal. Aug. 22, 2013) (because
26   “Plaintiffs have failed to establish a likelihood of irreparable harm and success on the
27   merits, the Court need not reach the remaining Winters factors regarding the balance of
28   the equities and the public interest.”); Pey v. Wachovia Mortg. Corp., No. 11-2922 SC,

                                                     12
                                                                                      20cv595-GPC(AGS)
 1   2011 WL 5573894, at *6 (N.D. Cal. Nov. 15, 2011) (Because Plaintiff failed to address
 2   the first requirement of likelihood of success on the merits, “the Court need not address
 3   whether Plaintiff has satisfied the remaining Winter factors.”).
 4                                           Conclusion
 5         Based on the above, the Court DENIES Plaintiff’s motion for temporary
 6   restraining order.
 7         IT IS SO ORDERED.
 8   Dated: April 8, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  13
                                                                                 20cv595-GPC(AGS)
